                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
                                                         No. 18-cr-50-LTS
 vs.
                                             REPORT AND RECOMMENDATION
 JONATHAN JAMES TOOMER,

       Defendant.
                                ____________________


       On November 2, 2018, the above-named defendant appeared before the
undersigned United States Magistrate Judge by consent and, pursuant to Federal Rule of
Criminal Procedure 11, pleaded guilty to Counts 1 and 3 of the Indictment: Conspiracy
to Distribute Methamphetamine Within 1000 Feet of a Protected Location, in Violation
of 21 U.S.C. Section 841(a)(1), 841(b)(1)(A), and 860(a); and Possession a Firearm by
a Drug User, in violation of 18 U.S.C. Section 922(g)(3) and 924(a)(2). After cautioning
and examining Defendant under oath concerning each of the subjects mentioned in Rule
11, I determined that Defendant’s decision to plead guilty was knowledgeable and
voluntary, and the offenses charged were supported by an independent basis in fact
containing each of the essential elements of the offenses. I therefore RECOMMEND
that the Court ACCEPT Defendant’s guilty plea and adjudge Defendant guilty.
       At the commencement of the Rule 11 proceeding, I placed Defendant under oath
and explained that if Defendant answered any question falsely, the Government could
prosecute Defendant for perjury or for making a false statement. I also advised Defendant
that in any such prosecution, the Government could use against Defendant any statements
made under oath.
       I then asked Defendant a number of questions to ensure Defendant had the requisite
mental capacity to enter a plea. I elicited Defendant’s full name, age, and extent of
education. I also inquired into Defendant’s history of mental illness; use of illegal and/or
prescription drugs; and use of alcohol. From this inquiry, I determined Defendant was
not suffering from any mental disability that would impair Defendant’s ability to make a
knowing, intelligent, and voluntary guilty plea.
       Defendant acknowledged receipt of a copy of the Fourth Superseding Indictment
and further acknowledged that Defendant had fully discussed the Fourth Superseding
Indictment with Defendant’s counsel. Defendant acknowledged that Defendant had fully
conferred with Defendant’s counsel prior to deciding to plead guilty and that Defendant
was satisfied with counsel’s services.
       I fully advised Defendant of all the rights Defendant would be giving up if
Defendant decided to plead guilty, including the following:
       1.     The right to assistance of counsel at every stage of the case;

       2.     The right to a speedy, public trial;

       3.     The right to have the case tried by a jury selected from a cross-section of
              the community;

       4.     That Defendant would be presumed innocent, and would be found not guilty
              unless the Government could prove each and every element of the offense
              beyond a reasonable doubt;

       5.     That Defendant would have the right to see and hear all of the Government’s
              witnesses, and Defendant’s attorney would have the right to cross-examine
              any witnesses called by the Government;




                                             2
       6.     That Defendant would have the right to subpoena witnesses to testify at the
              trial, and if Defendant could not afford to pay the costs of bringing these
              witnesses to court, then the government would pay those costs;

       7.    That Defendant would have the privilege against self-incrimination: i.e.,
             Defendant could choose to testify at trial, but need not do so; if Defendant
             chose not to testify, then the Court would instruct the jury that it could not
             draw any adverse inference from Defendant’s decision not to testify; and

      8.     That any verdict by the jury would have to be unanimous.

      I explained that if Defendant pleaded guilty, Defendant would be giving up all of
these rights, there would be no trial, and Defendant would be adjudged guilty just as if
Defendant had gone to trial and a jury returned a guilty verdict against Defendant.
      • Plea Agreement
      I determined that Defendant was pleading guilty pursuant to the Third
Memorandum of a Proposed Plea Agreement between the United States Attorney’s Office
and Defendant (“the plea agreement”). After confirming that a copy of the written plea
agreement was in front of Defendant and Defendant’s counsel, I determined that
Defendant understood the terms of the plea agreement. I summarized the plea agreement,
and made certain Defendant understood its terms.
      • Dismissal of Charge
      I explained that the plea agreement provides for dismissal of Count 2 of the
Indictment if Defendant pleads guilty to Counts 1 and 3, and that a district judge will
decide whether or not to accept the plea agreement. If the district judge decides to reject
the plea agreement, then Defendant will have an opportunity to withdraw the guilty plea
and instead plead not guilty.
      • Elements of Crime and Factual Basis
      I summarized the charges against Defendant, and listed the elements of the crimes
charged. I determined that Defendant understood each and every element of the crimes,


                                            3
and Defendant’s counsel confirmed that Defendant understood each and every element of
the crimes charged. For the offenses to which Defendant was pleading guilty, I elicited
a full and complete factual basis for all elements of the crimes charged in the Indictment.
Defendant’s attorney indicated that the offenses to which Defendant was pleading guilty
were factually supported.
       • Sentencing
       I explained to Defendant that the district judge will determine the appropriate
sentence at the sentencing hearing using the advisory United States Sentencing Guidelines
to calculate Defendant’s sentence. I explained that the sentence imposed might be
different from what the advisory guidelines suggested it should be and may be different
from what Defendant’s attorney had estimated. I also explained that because a mandatory
minimum sentence applies, the sentencing judge cannot sentence Defendant to a sentence
below ten years in prison on Count 1, which is the statutory mandatory minimum, even
if the judge wants to.
       I explained that a probation officer will prepare a written presentence investigation
report and that Defendant and Defendant’s counsel will have an opportunity to read the
presentence report before the sentencing hearing and will have the opportunity to object
to the contents of the report. I further explained that Defendant and Defendant’s counsel
will be afforded the opportunity to present evidence and be heard at the sentencing
hearing.
       I advised Defendant of the consequences of the guilty plea, including the
mandatory minimum term of imprisonment on Count 1; the maximum terms of
imprisonment; the mandatory minimum term of supervised release on Count 1; the
maximum terms of supervised release; and the maximum possible fines. Specifically, I
advised Defendant that Count 1 of the Indictment is punishable by a mandatory
minimum sentence of not less than 10 years in prison and is punishable by (1) up to



                                             4
life in prison without the possibility of parole; (2) a period of supervised release
following prison of ten years to life; and (3) a fine of not more than $20,000,000. I
further advised Defendant that if the Court finds Defendant has three previous convictions
for a violent felony or a serious drug offense, or both, committed on occasions different
from one another, then pursuant to 18 U.S.C. § 924(e)(1), Count 1 of the Indictment is
punishable by a mandatory minimum sentence of 15 years in prison without the
possibility of parole, and the following maximum penalties: (1) not more than life in
prison without the possibility of parole; (2) a period of supervised release following
prison of not more than five years; and (3) a fine of not more than $250,000.
       Count 3 of the Indictment is punishable by (1) up to ten years in prison without
the possibility of parole; (2) a period of supervised release following prison of not more
than three years; and (3) a fine of not more than $250,000.
       Because there are multiple counts, the sentences could be run consecutively for a
maximum sentence of life imprisonment, a fine of $20,250,000, $200 in special
assessments, and a lifetime of supervised release.
       I explained that the Court will impose conditions of supervised release, and that if
Defendant violates a condition of supervised release, then the Court could revoke
Defendant’s supervised release and require Defendant to serve all or part of the term of
supervised release in prison, without credit for time previously served on supervised
release.
       I advised Defendant that regardless of the sentence imposed, there would be no
possibility of parole. I also advised Defendant that the Court will impose a mandatory
special assessment of $100.00, which Defendant must pay. I advised Defendant of the
collateral consequences of pleading guilty. Defendant acknowledged understanding all of
the above consequences.




                                            5
      I also explained that both the Government and Defendant have the right to appeal
Defendant’s sentence.
      Defendant confirmed that the decision to plead guilty was voluntary; was not the
result of any promises; and was not the result of anyone threatening, forcing, or
pressuring Defendant to plead guilty. I explained that after the district judge accepts
Defendant’s guilty plea, Defendant will have no right to withdraw the plea at a later date,
even if the sentence imposed is different from what Defendant anticipated.
      Defendant confirmed that Defendant still wished to plead guilty, and Defendant
pleaded guilty to Counts 1 and 3 of the Indictment.
      I find the following with respect to the guilty plea:
      1.     Defendant’s plea is voluntary; knowing; not the result of force, threats or
             promise; and Defendant is fully competent.

       2.     Defendant is aware of the minimum and maximum punishment for the
              counts to which he pleads guilty.

       3.    Defendant knows of and voluntarily waives Defendant’s jury trial rights.

      4.     There is a factual basis for the plea.

      5.     Defendant is guilty of the crimes to which Defendant pleaded guilty.

      • Forfeiture
      Pursuant to Federal Rule of Criminal Procedure 32.2(b)(1), I found that the
Government established the requisite nexus between Defendant’s offense and the
following items:
      a) $44,407 in cash seized from Defendant’s safe on January 16, 20183F;
      b) $9,980 in United States currency and various foreign currency seized
      from Defendant’s camper on January 16, 2018;
      c) $9,520 in cash seized from Defendant’s vehicle and $569 in cash seized
      from Defendant’s person on May 1, 2018;




                                            6
       d) a $20,000 money judgment, which represents additional gross proceeds
       of the methamphetamine distribution conspiracy directly attributable to
       Defendant; and
       e) a Smith & Wesson SD40 pistol.

I recommend the Court enter a preliminary forfeiture order pursuant to Federal Rule of
Criminal Procedure 32.2(b)(2).


       I explained that the Parties have fourteen (14) days from the filing of this Report
and Recommendation to file any objections to my findings, and that if no objections are
made, then the district judge may accept Defendant’s guilty plea by simply entering a
written order doing so. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b). But see, United
States v. Cortez-Hernandez, 673 Fed. App’x 587, 590-91 (8th Cir. 2016) (per curiam)
(suggesting that a Defendant may have the right to de novo review of a magistrate judge’s
recommendation to accept a plea of guilty even if no objection is filed). The district court
judge will undertake a de novo review of the Report and Recommendation if a written
request for such review is filed within fourteen (14) days after this Report and
Recommendation is filed.


DONE AND ENTERED at Cedar Rapids, Iowa, this 5th day of November, 2018.




                                          ________________________________
                                          Mark A. Roberts
                                          United States Magistrate Judge
                                          Northern District of Iowa




                                             7
